Citation Nr: 0510373	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  93-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of L4-5, post-operative 
laminectomy, and residuals of L1 compression fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979.

The instant appeal arose from a September 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Louis, Missouri, which granted a claim 
for service connection for residuals of an L1 compression 
fracture and denied a claim for service connection for post-
operative degenerative disc disease L4-5 laminectomy and 
transitional vertebra L5.  A noncompensable rating was 
assigned for the service-connected L1 compression fracture 
residuals.

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 1994 and again in October 1998 for 
further development.  By rating decision dated in January 
2003, service connection was awarded for degenerative disc 
disease of L4-5, and a 20 percent initial rating was 
assigned.  Thereafter, a June 2003 rating decision determined 
that the back disabilities would be evaluated together.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by demonstrable deformity at L1 with no more than 
"moderate" limitation of motion in the lumbar spine; the 
spine was not ankylosed, forward flexion was limited to no 
less than 40 degrees, and he retained lateral motion; there 
were no objective findings of muscle spasm, listing of the 
spine, a positive Goldthwaite's sign, "marked" limitation 
of forward bending, absent ankle jerk, or abnormal mobility 
on forced motion; the veteran reported having radicular 
symptoms only intermittently, and there is nothing in the 
record to suggest that he had periods of acute signs or 
symptoms of intervertebral disc syndrome that required bed 
rest prescribed by a physician, and treatment by a physician.


CONCLUSION OF LAW

An evaluation of 30 percent, but no higher, for degenerative 
disc disease of L4-5, post-operative laminectomy, and 
residuals of L1 compression fracture is warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to this case.  The veteran was provided 
with a VCAA letter dated April 24, 2003 with regard to the L1 
compression fracture residuals as well as a letter dated July 
2, 2003, with regard to the L1 and L4-5 aspects of the 
disability on appeal.  These letters provided content 
complying notice to the claimant regarding what information 
and evidence was needed to substantiate his claim for an 
increased initial evaluation, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The letters advised him 
what evidence was needed to establish entitlement to a higher 
evaluation for his service-connected low back disorder.  The 
letters advised him that VA would attempt to get any relevant 
federal evidence, as well as any private medical evidence 
which he identified and informed him that he needed to 
provide enough information about her records so that they 
could be requested.  
 
With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice and other development letters of 
record informed the veteran of his and VA's respective 
responsibilities in obtaining evidence, and notified him that 
he was ultimately responsible for providing the information 
and evidence to support his claim.  Given this 
correspondence, and the fact that the veteran has actually 
submitted evidence in his possession during the course of 
this appeal, it is untenable that the veteran would have 
refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. §§  U.S.C.A. § 5103(a) and 
38 U.S.C.A. §§  C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions.  VA 
has also developed the veteran's service medical records and 
private medical records identified by the veteran.

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Two 
examinations have been provided in connection with the 
initial rating claims.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran desires higher ratings for his service-connected 
disability.  He maintains, in essence, that the evaluation 
currently assigned does not adequately reflect the severity 
of his impairment.  Disability evaluations are determined by 
the application of a schedule of ratings which is based upon 
an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Because the veteran is appealing the initial assignment of 
his disability rating, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the disability ratings to the present. See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  As this case involves the ratings assigned in 
connection with the original grant of service connection for 
a back disorder involving L1 and L4-5, the Board will follow 
the mandates of the Fenderson case in adjudicating this 
claim.

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  With regard to disorders of the joints, 
applicable regulations provide that "the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes."  38 C.F.R. § 4.45 (2004).To 
that end, the regulations provide that, when rating 
disabilities of the joints, inquiry will be directed to 
considerations such as weakened movement, Excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Id.  The regulations further 
provide that instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are also to be considered.  Id. § 4.45(f).  
See also 38 C.F.R. § 4.59 (2004) ("The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veteran's disability had merely included findings as to the 
range of motion at the time of the examination, without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court found that when the pertinent diagnostic criteria 
provide for a rating a disability on the basis of loss of 
range of motion, determinations regarding functional loss 
"should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups."  Id.

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002, while the veteran's appeal was 
pending.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003, further amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 20 percent 
rating was warranted if the condition was moderate with 
recurring attacks.  If the condition was severe, with 
recurring attacks and intermittent relief, a 40 percent 
rating was warranted.  The highest available schedular 
evaluation, 60 percent, was warranted, if the condition was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  Id.  See also VAOPGCPREC 36-97, 63 Fed. 
Reg. 31,262 (June 8, 1998) (indicating that when a veteran is 
in receipt of less than the maximum evaluation under former 
Diagnostic Code 5293, based on symptomatology that includes 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered).

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  (Effective September 26, 2003, intervertebral disc 
syndrome was assigned a new diagnostic code number (5243), 
the instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome")).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, each segment is to be evaluated separately, 
provided that the effects in each spinal segment are clearly 
distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
Note (2).  (The Board notes that some of the Notes were 
inadvertently omitted when Diagnostic Code 5293 was re-
published as Diagnostic Code 5243 in August 2003; however, 
this has since been corrected.  See Schedule for Rating 
Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 
(June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 20 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks; a 40 percent rating is 
warranted if the total duration is at least four weeks but 
less than six weeks; and a 60 percent rating is warranted if 
the total duration is at least six weeks.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).  An "incapacitating 
episode" is defined as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician".  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Prior to September 26, 2003, limitation of motion in the 
lumbar spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion.  In addition, lumbosacral strain was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003).  A zero percent rating was 
warranted if the condition was manifested by slight 
subjective symptoms only, and a 10 percent rating was 
warranted if there was characteristic pain on motion.  If 
there was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent rating was warranted.  The highest available 
schedular evaluation for that condition, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.  If the disability in question involved the 
fracture of a vertebral body-without abnormal mobility 
requiring a brace, cord involvement, or residuals that 
required the individual to be bedridden or wear long leg 
braces-the condition was rated in accordance with limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.17a, 
Diagnostic Code 5285 (2003).

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
formula also specifies that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habits, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

As for the matter of separately rating neurological 
impairment due to intervertebral disc syndrome, the Board 
notes that, at all times here relevant, VA regulations have 
provided that, for peripheral nerve injuries and their 
residuals, attention is to be given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2003).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2003).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2003).  The maximum 
rating which may be assigned for neuritis not characterized 
by the aforementioned organic changes will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  Id.

The Board further notes that paralysis of the sciatic nerve 
is evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  Under that 
diagnostic code-which has not undergone any amendment during 
the time frame here in question-evaluations of 10, 20, and 
40 percent, respectively, are assigned for mild, moderate, 
and moderately severe, incomplete paralysis.  A 60 percent 
rating is warranted for severe, incomplete, paralysis, with 
marked muscular atrophy, and if the paralysis is complete 
(the foot dangles and drops, there is no active movement 
possible of muscles below the knee, flexion of the knee is 
weakened or (very rarely) lost), an 80 percent rating is 
warranted.  Id.

When the veteran was examined for VA purposes in February 
1992, he had 20 degrees of extension in his low back, and 
normal lateral flexion and rotation in both directions.  
Notably, however, he had forward flexion to only 40 degrees.  
Subsequently, when he was examined again by VA in February 
1999, he was noted to have forward flexion to 45 degrees, 15 
degrees of extension, and 15 degrees of lateral flexion in 
both directions.  During his May 2003 VA examination, he was 
noted to have forward flexion to 75 degrees, 30 degrees of 
extension, and 20 degrees of lateral flexion.  Finally, 
during the November 2004 VA examination, he was noted to have 
forward flexion to 75 degrees, 20 degrees of extension, and 
30 degrees of lateral flexion and rotation in both 
directions.  Neither the February 1999 report nor the May 
2003 report provides a clear and complete picture of the 
veteran's functional impairment during that time as no 
findings were made with respect to rotation in those reports.  

As noted above, the objective medical evidence shows that 
over the course of this appeal period the veteran was able to 
flex his back to at least 40 degrees and at most to 75 
degrees; that he had at least 15 degrees of extension and at 
most 30, that he had normal rotation when it was assessed; 
and that he was able to flex his spine laterally between 15 
and 30 degrees.  In the Board's view, that sort of limitation 
of motion cannot properly be characterized as "severe", so 
as to warrant the assignment of a higher evaluation under 
former Diagnostic Code 5292.

With regard to the DeLuca factors considered in the "old" 
regulations, the Board does not find that there is additional 
range-of-motion loss due to pain on use or during flare-ups.  
During his 2004 examination, he reported having flare-ups 
several times a week.  The examination report stated that 
following repetitive movement he has a decrease in his range 
of motion due to pain and increased pain, yet later in the 
report it stated that following repetitive movement there was 
no change in his range of motion and only a mild increase in 
pain.  Pain was noted to be at the end point in all planes.  
He reported that he was able to do all activities at home and 
that pain increased at his work as a forklift operator due to 
the vibration of the forklift, bending, twisting, turning, 
and lifting more than 50 pounds.  He stated that he worked 
through the pain, that he took Tylenol #3 rarely, that he did 
regular stretching and strengthening exercises for his back, 
and that his back symptoms were essentially unchanged from 
the time of the May 2003 VA examination.  During his 2003 
examination he reported that his back symptoms had been 
relatively stable for the last four years.

Overall, it appears that while the veteran has occasional 
flare-ups and increased pain at the extremes of his ranges of 
motion on repeated use, he does not have additional 
functional loss due to pain as he does not often take pain 
medication, he is able to do all his chores at home without 
problems, and for many years he has missed no work due to his 
back problems.  Accordingly, an increased rating is not 
warranted on that basis.

The evidence relating shows that the spine was not ankylosed; 
that forward flexion was limited to no less than 40 degrees; 
that he retained lateral motion in the spine; and that there 
were no objective findings of muscle spasm, listing of the 
spine, a positive Goldthwaite's sign, "marked" limitation 
of forward bending, absent ankle jerk, or abnormal mobility 
on forced motion.

During the February 1992 examination, the veteran reported 
pain radiating into the buttocks with activity or prolonged 
sitting.  Neurological evaluation was normal except for some 
decreased sensation in the left calf and left foot.  He 
described similar symptoms of occasional radiating pain to 
the left lower extremity and less frequent decreased 
sensation in the left lower extremity during the 1999, 2003, 
and 2004 VA examinations.  In addition, the veteran reported 
intermittent low back pain.  All three of those examinations 
revealed normal neurological examinations.  Further, there is 
nothing in the record to suggest that he had periods of acute 
signs or symptoms of intervertebral disc syndrome that 
required bed rest prescribed by a physician, and treatment by 
a physician.  The veteran reported during his 1999, 2003, and 
2004 VA examinations that he had not lost time from work in 
the past year due to his back.  Under the circumstances-
given the totality of the evidence-it is the Board's 
conclusion that the veteran did not have "severe" 
lumbosacral strain or intervertebral disc syndrome during the 
appeal period in that he did not have incapacitating episodes 
of intervertebral disc syndrome.  

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the Board notes that the criteria for rating 
paralysis of the sciatic nerve were not affected by the 
September 2003 amendments.  However, the Board finds that the 
veteran does not have chronic neurological manifestations of 
sufficient severity to warrant a separate evaluation.  Based 
on the veteran's reports that describe intermittent and 
occasional neurological signs and the objective medical 
evidence, namely the VA examinations that revealed 
essentially normal neurological assessment, the Board does 
not find that a separate rating is warranted for neurologic 
manifestations.  

However, the Board finds that the "old" regulations do 
permit the assignment of an additional 10 percent for 
demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.17a, Diagnostic Code 5285 (2003).  Although some of the 
medical evidence seems to question whether the veteran even 
sustained a compression fracture to L1 during service, the 
Board finds that the evidence is at least in equipoise at to 
whether the veteran currently has a demonstrable deformity of 
L1.  The "negative" evidence includes an X-ray report in 
the service medical records which notes a questionable 
compression fracture and the February 1999 VA examination 
report which questioned "whether there ever was a 
compression fracture."  Notably, the February 1999 examiner 
did not order X-rays of the lumbar spine.  The "positive" 
medical evidence includes X-rays taken in November 2004 in 
conjunction with the 2004 VA examination which show slight 
widening of the L1 vertebral body and that "an old minimal 
compression deformity cannot be entirely excluded."  
Accordingly, the Board will assign an additional 10 percent 
for demonstrable deformity of L1.

For the reasons explained above, the preponderance of the 
evidence does not support the assignment of a schedular 
evaluation in excess of 30 percent at any time during the 
appeal period.  See Fenderson, supra.  


ORDER

An initial evaluation of 30 percent, but no higher, is 
granted for degenerative disc disease of L4-5, post-operative 
laminectomy, and residuals of L1 compression fracture, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


